Title: To George Washington from Hugh Holmes, 4 August 1785
From: Holmes, Hugh
To: Washington, George

 

Sir,
Dublin 4th August 178[5]

At a time when surrounding Nations justly applaud & admire that unremitting Valour and those great abilities which have contributed in so eminent a degree to the emancipation of your Country, And in which the Liberty of so many others seem eventually concern’d; Permit me Sir, a private Citizen of the Capital of a Nation so singularly thereby interested as the Kingdom of Ireland now is, to join in feeble Congratulation on your successfull efforts; To take the liberty of informing you, that during the Period while Victory yet stood Suspended, I then had the honor of annexing your name with mine to my Only Child; And (in Testimony of that respectfull gratitude excited by your extraordinary exertions) now to offer, A piece of our Staple Linnen Manufacture; of wch I earnestly entreat your acceptance, thro’ the hands of my Nephew & name Sake.
Permit me further Sir, to express my wish, that you may live to see the Empire in whose Glorious Superstructure you are prov’d the great Architect, arrive at that Conspicuous Eminence, fully to gratify your most sanguine Hopes; And that you may thereto long continue an usefull Ornament—evincing thro’ your Brave Fellow Citizens an animating fervor in imitation of your Virtues; And when you discharge the great Debt of Nature, that you may Continue their boast & the Admiration of future Generations. I have the honor to be with great deference & respect Sincerely Sir Your most obedt very Humble Servant

Hu: Holmes

